November 29, 2010 Stillwater Mining Company 1321 Discovery Drive Billings, Montana 59102 Re: Stillwater Mining Company, Registration Statement on Form S-3 Ladies and Gentlemen: We have acted as special counsel to Stillwater Mining Company, a Delaware corporation (the "Company"), in connection with the automatic shelf registration statement on Form S-3, to be filed on the date hereof by the Company (the "Registration Statement") with the U.S. Securities and Exchange Commission (the "Commission") under the Securities Act of 1933, as amended (the "Act"). The Registration Statement relates to the issuance and sale from time to time by the Company, pursuant to Rule 415 of the General Rules and Regulations promulgated under the Act, of the following securities of the Company: (i) shares of common stock, $0.01 par value per share ("Common Stock"); (ii) shares of preferred stock, $0.01 par value per share, (“Preferred Stock”), which may be issued in one or more series; (iii) debt securities ("Debt Securities") which may be issued in one or more series under one or more indentures (each, an "Indenture" and, collectively, "Indentures") proposed to be entered into between the Company and the Law Debenture Trust Company of New York, as trustee (the “Trustee”) and (iv) such indeterminate number of shares of Common Stock and Preferred Stock as may be issued upon conversion, redemption, repurchase, exchange or exercise of any Preferred Stock or Debt Securities (collectively, the “Indeterminate Securities”). The Common Stock, Preferred Stock, Debt Securities and Indeterminate Securities are collectively referred to herein as the "Offered Securities." This opinion is being delivered in accordance with the requirements of Item 601(b)(5) of Regulation S-K under the Act. In connection with this opinion, we have examined originals or copies, certified or otherwise identified to our satisfaction, of: (i) the Registration Statement relating to the Offered Securities; (ii) the Amended and Restated Certificate of Incorporation of the Company, as certified by the Secretary of the State of Delaware (the "Certificate of Incorporation"); Stillwater Mining Company
